Citation Nr: 1627677	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  10-47 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from June 1979 to September 1979 and active duty from July 1981 to March 1986.  

This matter comes before the Board of Veterans' Appeals (Board) from a decision in January 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified at a videoconference hearing before the undersigned in March 2014; and a transcript is of record.  

This case was previously before the Board in June 2014, at which time service connection for tinnitus was denied; a schedular rating of 70 percent was granted for PTSD; and a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) rating was granted.  The application to reopen the claim for service connection for hypertension was granted, based upon receipt of new and material evidence, but prior to de novo adjudication that claim, as well as a claim for service connection for sleep apnea, was remanded.  

A July 2014 effectuated the Board's grant of a 70 percent rating for PTSD and a TDIU rating, and also granted basic eligibility to Dependents' Educational Assistance (DEA) benefits.  

RO correspondence of May 26, 2016, reflects that the Veteran had filed a Notice of Disagreement (NOD) in February 2016 as to the August 2015 rating decision's assignment of May 4, 2015, as the effective date for service connection for erectile dysfunction and special monthly compensation (SMC) based on loss of use of a creative organ.

Typically, when there has been an RO adjudication of a claim and a NOD has been filed thereto, the appellant is entitled to a Statement of the Case (SOC), and the RO's failure to issue an SOPC is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, in this case, as the RO has acknowledged receipt of the NOD, and indeed undertaken further action with respect to these issues, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As the RO is properly addressing the NOD, no action is warranted by the Board.  


FINDINGS OF FACT

The Veteran has current hypertension that is the result of obesity that had its onset in service.  

The Veteran has current sleep apnea that is the result of obesity that had its onset in service.

CONCLUSION OF LAW

The criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  

The criteria for service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service treatment records (STRs) for the Veteran's period of ACDUTRA in 1979 show that he had a body mass index (BMI) indicative of normal weight.  

On ROTC examination in October 1980 (which was not during any period of ACDUTRA or active duty) the Veteran weighed 166 pounds and was described as five feet seven inches tall.  This would place his BMI in the lower end of the overweight range.

During the Veteran's active duty his weight reportedly increased.  By March 1983, he weighed 182.5 pounds and was just under the BMI cutoff for obesity.  On examination in February 1986, his weight had dropped to 171, but remained in the overweight range.  He does not appear to have been further examined before leaving service in March 1986.

The VA examination in July 1986, the Veteran was reported to be just under five feet seven inches tall and weigh 196 pounds.  This represented the initial documentation of a BMI in obese range.

Subsequently dated records show that the Veteran continued to have a BMI representative of obesity.  On VA examination in March 1991 he weighed 240 pounds.  

A February 1997 report from Dr. A. V. Blount shows that he had seen the Veteran since January 1997 and the Veteran had hypertension and diabetes.  

A 1998 Disability Determination by the Social Security Administration (SSA) shows that the Veteran was awarded SSA disability benefits on the basis of hypertension and diabetes, with a disability beginning in January 1997.  Associated medical records reflect that he also had PTSD, the onset of symptoms thereof being in 1995, with insomnia, and he also had obesity.  

A March 1998 report of a private disability determination stated that the Veteran was diagnosed as having diabetes in the 1980s, at that same time that it was detected that he had hypertension and he had been on medication for both. 

A September 2006 VAOPT record reflects that the Veteran was informed that his body mass index (BMI) of greater than 30 was associated with health risks that included, but were not limited to, heart disease, diabetes, hypertension, osteoarthritis, and sleep apnea.  A May 2007 VAOPT shows that the Veteran was enrolled in the "HTN telemedicine study."  

In April 2011 a physician of the Goldsboro Psychiatric Clinic, Dr. E. W. Hoeper, reported having treated the Veteran since June 2006.  The physician stated that the Veteran's PTSD "contributes to [the Veteran's] sleep apnea and hypertension' although no explanation was given.  

On VA psychiatric rating examination in February 2012 it was noted that in addition to the Veteran being on quite a few medications, which he described as making him feel groggy, he had poor sleep hygiene and sleep apnea.  He used his CPAP machine about 3 to -4 times weekly.  However, it was noted that regarding the Veteran's prescribed medications, it was not within the examiner's scope of practice to evaluate whether these medications were causing the Veteran's daytime grogginess and sleepiness.  There were certainly concerns about the Veteran having two different providers to manage his psychotropic medications.  He drank a pint of gin daily.  In an addendum in February 2012 the examiner reported that it was less likely as not that the Veteran's use of alcohol was to cope with symptoms of PTSD.  

At the March 2014 Board videoconference the Veteran's daughter testified that the Veteran had sleep disturbance due to a lot of night dreams related to service-connected PTSD.  The Veteran's service representative conceded that the Veteran did not have a diagnosis of sleep apnea during service but he had exhibited symptoms of sleep apnea since around 1982 or 1983 and when on active duty from 1981 to 1986.  The Veteran's daughter recalled that in about 1984, when she was 4 or 5 years of age, she had observed the Veteran's disturbed sleep.  She also stated that since 1984 he had continued to have such symptoms and they had worsened.  The Veteran testified that he was first diagnosed with sleep apnea in 1997 at the Durham, VA Medical Center.  However, at other points he testified that he was first diagnosed at that facility as having sleep apnea in 2007.  He testified that he had developed bronchitis and that people had told him during his military service that he had problems with snoring and they would make him roll over from his back to his side.  

At the videoconference the service representative indicated that the Veteran obsessively over ate due to his service-connected psychiatric disorder, resulting in obesity.  Also, the Veteran has also submitted a statement from his sister in which it was reported that he ate compulsively during service which caused him to be overweight.  

On VA examination in November 2014, as to sleep apnea, the Veteran's claim file as reviewed.  It was reported that the Veteran had sleep apnea, obstructive, which had been diagnosed in 2009.  He required the use of a continuous positive airway pressure (CPAP) machine.  An April 2009 sleep study had documented obstructive sleep apnea.  

It was opined that the sleep apnea was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that obesity was a known cause of obstructive sleep apnea.  Thus, his obstructive sleep apnea was caused by obesity. 

It was opined that a baseline level as to the severity of obstructive sleep apnea could be determined based upon medical evidence available prior to aggravation or the earliest medical evidence following aggravation.  The baseline level of severity of obstructive sleep apnea based upon medical evidence available prior to aggravation or the earliest medical evidence following aggravation; was that the Veteran had mild obstructive sleep apnea.  

The current severity of the obstructive sleep apnea was greater than the baseline.  However, it was opined that the obstructive sleep apnea was not at least as likely as not aggravated beyond its natural progression by service-connected disabilities.  The rationale was that the Veteran was service connected for PTSD, allergic rhinitis and conjunctivitis but he was first diagnosed with a mild obstructive sleep apnea in 2009.  A recent sleep study of May 21, 2014, showed a moderate obstructive sleep apnea.  He weighed 265 pounds in 2009.  His recent weight, in June 2014, was 285.9 pounds.   The increase in severity (from mild obstructive sleep apnea in 2009 to moderate obstructive sleep apnea in 2014) corresponded well with his increase in weight.  In other words his worsening obstructive sleep apnea was due to weight increase, and indicates a natural progression of the disease as a result of increased weight.  Thus, there was no evidence that his obstructive sleep apnea was aggravated beyond natural progression of the disease by PTSD, allergic rhinitis, or conjunctivitis.  

On VA examination in November 2014, as to hypertension, the Veteran's claim file was reviewed.  The Veteran reported that he was diagnosed as having hypertension in 1997, and was placed on medication.  His current blood pressure readings were 124/81, 120/76, and 126/82.  

It was opined that it was not at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was the result of a disease or injury in service.  The examiner noted that he was not diagnosed with hypertension during active military service or within 12 months after separation from service but, rather, he was diagnosed with hypertension in 1997.  

It was also opined that it was less likely than not (less than 50% probability) that hypertension was proximately due to or the result of the service-connected PTSD.   The rationale was that the Veteran was service connected for PTSD, allergic rhinitis and conjunctivitis but was first diagnosed with hypertension in 1997.  He weighed 250.6 pounds in 1997 when he was diagnosed with hypertension.  Obesity was one of the risk factors for hypertension.  Accordingly the examiner opined that hypertension was also caused by obesity.  

Law and Regulations

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Analysis

There is no dispute that the Veteran has currently diagnosed hypertension and sleep apnea.  The VA examiner attributed these disorders to obesity.  The service treatment records document excessive weight in service that at least approached the level of obesity.  Obesity was documented only a few months after the Veteran left service and his weight was not reported at the time he left service.  This evidence makes it at least as likely as not that the Veteran became obese in service and that the obesity caused the current hypertension and sleep apnea.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection are met.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Service connection for sleep apnea is granted.

Service connection for hypertension is granted.


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


